DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trail et al. (US 2017/0123526) in view of Perreault et al. (US 2018/0366045).
Regarding claims 1, 9 and 17, Trail discloses, a head-mounted assembly (Figs. 1-6), comprising: 
an illuminator (310, 430, 600) configured to project an illumination pattern (610, 620, 630, 640, 650, 660) onto an eye (330) of a user wearing the head-mounted assembly (105, 200), the illumination pattern being based on a reference pattern and corresponding to selective illumination of dots arranged along a two-dimensional grid (Para. 0082, 0086 and Fig. 6), wherein the dots form geometric features; 
an image sensor (135) configured to capture a reflected image produced by reflection of the illumination pattern off the eye; and 
one or more processors configured to: 
identify a reflected pattern based on glints in the reflected image (Para. 0025-0028), 
generate an aligned reflected pattern based on mapping the reflected pattern to the reference pattern (Para. 0063-0067 and 0081-0088), and 
calculate an eye model including a topography of a cornea of the eye (Para. 0051-0062 and 0083-0084), wherein to calculate the eye model, the one or more processors compare the aligned reflected pattern to the reference pattern to determine a deviation in a shape of the cornea based on a difference between the aligned reflected pattern and the reference pattern (Para. 0051-0067 and 0081-0088).
Trail does not explicitly disclose the reflected pattern is directionally shifted relative to the reference pattern, mapping the reflected pattern to the reference pattern comprises determining how much the reflected pattern has been shifted, and comparing the aligned reflected pattern to the reference pattern to determine a deviation between a shape of the cornea and a shape of a model cornea based on a difference between the aligned reflected pattern and the reference pattern.
Perreault teaches, from the same field of endeavor that in a head-mounted assembly and method (Figs. 1-5) that it would have been desirable to make the reflected pattern (164) is directionally shifted relative to the reference pattern (Para. 0032), mapping the reflected pattern to the reference pattern (Para. 0034) comprises determining how much the reflected pattern has been shifted (Para. 0032-0034 and Fig. 5), and comparing the aligned reflected pattern to the reference pattern to determine a deviation between a shape of the cornea and a shape of a model cornea based on a difference between the aligned reflected pattern and the reference pattern (Para. 0032-0034 and Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the reflected pattern is directionally shifted relative to the reference pattern, mapping the reflected pattern to the reference pattern comprises determining how much the reflected pattern has been shifted, and comparing the aligned reflected pattern to the reference pattern to determine a deviation between a shape of the cornea and a shape of a model cornea based on a difference between the aligned reflected pattern and the reference pattern as taught by the head-mounted assembly and method of Perreault in the head-mounted assembly and method of Trail since Perreault teaches it is known to include these features in a head-mounted assembly and method for the purpose of providing a head-mounted assembly and method with improved image rendering and reduced cognitive fatigue for the user.
Regarding claims 2, 10 and 18, Trail in view of Perreault discloses and teaches as set forth above, and Perreault further teaches, from the same field of endeavor that in a head-mounted assembly and method (Figs. 1-5) that it would have been desirable to make the illumination pattern is obtained through reflection of the reference pattern off a computer simulated eye (Para. 0032-0034), and wherein the reference pattern is rectilinear and becomes after being reflected off the computer simulated eye (Para. 0032-0034), such that the illumination pattern is configured to cause the reflected pattern to be a substantially rectilinear pattern of approximately a same shape as the reference pattern (Para. 0032-0034).
Regarding claims 3, 11 and 19, Trail in view of Perreault discloses and teaches as set forth above, and Trail further discloses, the reference pattern is encoded using one or more of: binary data indicating whether a geometric feature is present or absent at a particular position within the reference pattern (Para. 0044 and 0051-0067); brightness data indicating a brightness of a particular geometric feature of the reference pattern (Para. 0048, 0051-0067 and 0081-0088); wavelength data indicating a wavelength of a particular geometric feature of the reference pattern (Para. 0048, 0051-0067 and 0081-0088); and temporal data indicating changes in geometric features of the reference pattern over time (Para. 0048, 0051-0067 and 0081-0088).
Regarding claims 4, 12 and 20, Trail in view of Perreault discloses and teaches as set forth above, and Trail further discloses, the illumination pattern includes at least 100 points of illumination (Para. 0051-0067 and 0081-0088).
Regarding claims 5 and 13, Trail in view of Perreault discloses and teaches as set forth above, and Trail further discloses, calculating the eye model using multiple reflected patterns produced by reflection of the illumination pattern off the eye in different positions (Para. 0051-0067 and 0081-0088).
Regarding claims 6 and 14, Trail discloses, the illumination pattern is projected using an illuminator located on a display device of the head-mounted assembly, the illuminator being positioned with a field of view of the user (115, 310, 430, 600).
Regarding claims 7 and 15, Trail discloses, tracking a movement of the eye by referencing the eye model against a second reflected image produced by reflection of a lower resolution illumination pattern (Para. 0051-0067 and 0081-0088), wherein the lower resolution illumination pattern comprises a subset of the geometric features of the illumination pattern (Para. 0051-0067 and 0081-0088).
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Calpe Maravilla et al. (US 2018/0235465) and Vertegaal et al. (US 2005/0175218) discloses a head-mounted system and method that includes an illuminator that projects an illumination pattern onto an eye of a user, an image sensor that captures the reflected pattern from the eye of a user and a processor that identifies that the reflected pattern is directionally shifted relative the reference pattern and determines how much the reflected pattern has shifted.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        04/14/2022